PER CURIAM.
Based on the state’s proper confession of error, we find that the court erred in denying Marsh’s motion for return of property seized at the time of arrest. The court improperly determined that it lacked jurisdiction to consider the motion. See Estevez v. Gordon, 386 So.2d 43 (Fla. 3d DCA 1980); Butler v. State, 613 So.2d 1348 (Fla. 2d DCA), cause dismissed 621 So.2d 1065 (Fla.1993). “Since mandamus is the proper procedure to test the correctness of the trial court’s determination that it was without jurisdiction,” we treat the notice of appeal as a petition for writ of mandamus and grant the petition. Estevez, 386 So.2d at 45.
Mandamus granted.